Citation Nr: 0518751	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  03-01 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of overpayment of Department of 
Veterans Affairs (VA) nonservice-connected pension benefits 
in the amount of $9,363.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1967 to February 1969.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2002 decision by the Waco VA Regional Office (RO) Committee 
on Waiver and Compromises (Committee).  The veteran does not 
challenge the validity of the debt; therefore, the issue on 
appeal is limited to entitlement to waiver.  In June 2003, 
the veteran appeared for a personal hearing at the RO.  He 
was scheduled for a February 2004 personal hearing before a 
Veterans Law Judge at the RO and was given notice of the date 
and time for the hearing.  He failed to appear for the 
hearing.  This case was before the Board in October 2004, 
when it was remanded to the RO for further development.  The 
requested development is addressed below.  


FINDINGS OF FACT

1.  In June 2002, the veteran was notified that action had 
been taken to terminate his VA nonservice-connected pension 
benefits based upon his simultaneous receipt of benefits from 
the Social Security Administration (SSA).  

2.  The veteran's VA pension benefits were subsequently 
retroactively adjusted, creating an overpayment of benefits 
in the amount of $9,363.  

3.  The veteran's actions (or nonaction) in the creation of 
the overpayment did not constitute fraud, misrepresentation, 
or bad faith.

4.  By not notifying VA that he was awarded (and receiving) 
SSA benefits, the veteran was primarily at fault in the 
creation of the pension overpayment, and his fault outweighs 
any fault that may be attributed to VA.

5.  Waiver of overpayment would result in unfair enrichment 
to the veteran.  

6.  Recovery of the overpayment would not deprive the veteran 
or his dependents of basic necessities, and denial of waiver 
would not defeat the purpose of the award of the VA benefit.

8.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance on 
the benefits received.


CONCLUSION OF LAW

Recovery of the overpayment of $9,363 would not be contrary 
to the standards of equity and good conscience, and a waiver 
of recovery of the overpayment is not warranted.  38 U.S.C.A. 
§§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) 
became law.  Regulations implementing the VCAA are at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The VCAA and 
implementing regulations do not apply in waiver cases.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).  Regardless, the 
RO has advised the veteran of the evidence necessary to 
substantiate his claim by various documents during the course 
of this appeal.  For example, he was advised of the 
applicable law and regulations and, in essence, the 
deficiencies of his claim in a December 2002 statement of the 
case (SOC) and in supplemental SOCs issued in September 2003 
and January 2005. While Chapter 53 of Title 38 has its own 
notice provisions, proper notice is not at issue.

the Board directed additional development in an October 2004 
remand.  Pursuant to the directives of the remand, the RO 
asked the veteran to "provide for the record a current 
financial status report [VA Form 5655] listing all monthly 
income, monthly expenses, and assets.  If he is divorced and 
remarried, the financial status report must reflect the 
income of his current spouse."  The record indicates that 
the RO completed the directives of the October 2004 remand, 
and reflects that the veteran failed to respond to the RO's 
request for information.  Specifically, he failed to complete 
and return a VA Form 5655 that was mailed to the veteran in 
October 2004, and again in November 2004.  There is no 
indication that any correspondence from the RO to the veteran 
was returned as undeliverable.  Thus, the Board finds that a 
remand for further development of the evidence is not 
indicated, as it would constitute an exercise in futility in 
light of the veteran's lack of cooperation.  

The "duty to assist" the veteran in the development of 
facts pertinent to his claim is not a "one-way street."  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).  In a case 
such as this, where additional development is required, a 
veteran may not passively sit by under circumstances where 
his cooperation is essential in obtaining the putative 
evidence.  Wood, 1 Vet. App. at 193.  Obviously, further 
attempts to develop pertinent evidence in this case are not 
indicated if a veteran does not respond to requests for his 
required cooperation.  

The veteran does not dispute the creation of the overpayment.  
Essentially, he contends that he should be entitled to a 
waiver of the overpayment because repayment of even part of 
the purported overpayment would cause him undue financial 
hardship.  In his September 2002 request for a waiver, he 
stated that "it was not explained to me in enough detail . . 
. that Social Security Benefits would decrease or stop my VA 
benefits."  The Board notes that the overpayment was validly 
created and was caused by the veteran's receipt of SSA 
benefits simultaneous with his receipt of VA pension 
benefits.  The veteran could have refused to accept the VA 
payments he knew were not warranted, and he could have 
contacted the RO to try to stop further VA payments after he 
was notified in June 2002 that he was not entitled to same.  
The veteran was clearly aware of the fact that receipt of 
Social Security benefits would preclude the continued payment 
of VA pension benefits.  Therefore the Board finds that the 
overpayment at issue was properly created.  

In a VA Form 21-4170 (Statement of Marital Relationship) 
dated in January 1977, the veteran indicated that he was 
married inasmuch as he had been cohabiting continuously with 
the same woman since 1967.  In a contemporaneously dated VA 
Form 21-4171 (Supporting Statement Regarding Marriage), an 
acquaintance of the veteran reported that the veteran had 
lived with the same woman for the prior 12 years as "common-
law man and wife."  

In a VA Form 21-527 (Income-Net Worth and Employment 
Statement) dated in February 2001, the veteran, in addition 
to reporting that he had no income, indicated that he was 
married, but had not lived with his spouse since 1997 due to 
"incompatibility."  He reported that he last worked in 
1999, when he left his job due to his physical condition.  He 
also indicated that he had a claim pending for SSA benefits.  

In May 2001, the RO notified the veteran that he had been 
awarded nonservice-connected pension benefits, effective 
February 26, 2001 (with payments starting March 1, 2001).  He 
was advised that the rate of his pension was based on being a 
single veteran with no dependents and no countable income.  
This notification letter concerning the award of nonservice-
connected pension benefits included notice that he was 
responsible for notifying VA immediately of any changes in 
his income (to include "earnings, Social Security Benefits, 
[or] lottery winnings"), if his net worth increased, of any 
change in the number or status of his dependants, or if his 
address or phone number changed.  

In June 2002 correspondence, the RO notified the veteran of a 
proposal to terminate his VA pension payments, effective 
March 1, 2001, based upon information received from the SSA 
showing that the veteran was receiving SSA benefits of $891 
monthly, effective January 2001.  It was noted that 
retroactive adjustment would create a period of overpayment 
from March 1, 2001, to February 28, 2002.  The veteran was 
further informed that VA would not adjust his pension 
payments for 60 days following the date of the notice letter, 
so that he could submit evidence  (to include evidence that 
the information received from the SSA was incorrect) showing 
why his VA nonservice-connected pension benefits should not 
be terminated.  There is no indication that the June 2002 
correspondence from the RO was returned as undeliverable.

In a September 6, 2002 "Constituent Inquiry" from the 
office of the veteran's congressman, it was again reported 
that the veteran was in receipt of monthly SSA benefits of 
$891, and that he began drawing the SSA benefits in 2001.  
The inquiry notes further:

[The veteran] didn't know that he could 
not also draw his VA monthly benefits 
(non-service-connected pension).  The VA 
has recently notified him that he has 
been overpaid.  [The veteran] cannot 
afford to pay this back.  His VA check 
has already been cut off.  He is going to 
be filing a waiver.  

In September 26, 2002 correspondence to the veteran's 
congressman, the RO reported that "[a]ction for terminate 
[the veteran's] non-service-connected pension has been 
completed creating an overpayment of $9,363."  The letter 
also indicated that "in order for [the veteran's] request 
for waiver to receive full consideration he would need to 
provided [sic] a completed VA Form 5655 "Financial Status 
Report."  Under separate cover we are sending [the veteran] 
this form."  

In late September 2002, the RO received the veteran's request 
for waiver of recovery of the $9,363 pension overpayment 
based on financial hardship.  He stated that "to repay the 
total or even part of the purported overpay[ment] will cause 
undue hardship on me."  He reported that it was not 
explained to him in enough detail for him to understand that 
receipt of SSA benefits would decrease or stop his VA 
benefits.  

In an October 2002 decision, the Committee denied waiver of 
overpayment in the amount of $9,363, finding that although 
there was no evidence of fraud, misrepresentation, or bad 
faith on the part of the veteran, repayment would not cause 
financial hardship or be against the principles of equity and 
good conscience.  It was specifically noted that there was 
"insufficient evidence to show that current income . . . 
combined with net worth, would seriously impair the veteran's 
ability to provide for his family's basic necessities and 
exceptional expenses."  

In a Financial Status Report dated in late October 2002, the 
veteran reported that he was married, and he and his spouse 
had a monthly income of $1,681, and monthly expenses of $730, 
leaving a monthly balance of $951.  He reported no assets, 
but he listed an educational loan in the amount of $5,000, of 
which $4,950 remained unpaid.  He indicated that $25 was the 
amount he could pay on a monthly basis toward his debt.  

At the June 2003 hearing, the veteran testified that he had 
notified VA (and his representative, Disabled American 
Veterans) that he was receiving SSA benefit payments, but 
that VA continued to send him nonservice-connected pension 
payments even after such notification.  He reported that he 
"put in for all my disabilities at the same time, SSI, SSD, 
and the VA.  All of [th]em came through . . . about the same 
time."  He stated that the VA benefits payments arrived 
first, however, and he spent $1500 of his VA benefits as soon 
as they arrived because he was "so far behind on my bills," 
and he continued to spend his VA benefit payments as they 
arrived.  He stated that he was receiving SSA benefits in the 
amount of $845 monthly (his only income), and that monthly 
expenses were approximately $600.  

Legal Criteria and Analysis

Overpayment created by retroactive discontinuance of an award 
is subject to recovery if recovery is not waived.  VA law and 
regulations preclude waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist:  (1) fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302.  
The record reflects that the Committee has resolved this 
question in favor of the veteran, finding, in essence, that 
his actions did not represent the intentional behavior to 
obtain government benefits to which he was not entitled, 
which is necessary for a finding of fraud, misrepresentation, 
or bad faith.  As noted, the Board concurs with this finding 
of the Committee.

In determining income for the purposes of nonservice-
connected pension benefits, payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded by 38 C.F.R. § 3.272.  See 38 C.F.R. § 3.271(a).

Those entitled to pension must notify VA of any material 
change or expected change in income which would affect 
entitlement to receive, or the rate of, the benefit being 
paid.  The notice must be made when the recipient acquires 
knowledge that he/she will begin to receive additional 
income.  38 C.F.R. 
§ 3.660(a)(1).  

Because it has been determined that there was no willful 
intention on the part of the veteran to commit fraud, 
misrepresent a material fact, or exercise bad faith in the 
creation of an overpayment that has been assessed against 
him, the Board's review is limited to the issue of whether 
recovery of the indebtedness would be against equity and good 
conscience, in which case recovery of that overpayment may be 
waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.	Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.
2.	Balancing of faults.  Weighing fault of debtor against VA 
fault.
3.	Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.
4.	Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.
5.	Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.
6.	Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  See 38 C.F.R. § 
1.965(a).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that the Board must provide a complete analysis of the 
six regulatory elements of "equity and good conscience," 
including sufficient reasons or bases for its conclusions.  
See Cullen v. Brown, 6 Vet. App. 510 (1993); Ridings v. 
Brown, 6 Vet. App. 544 (1994).  In order to assist the 
claimant in fairly presenting an appeal to the Board, the RO 
must also consider all the criteria under 38 C.F.R. § 1.965 
and explain to a claimant the reasons why each element is not 
relevant or does not support the request for waiver of 
recovery of the debt.

In the instant case, the Board concurs with the Committee 
that the veteran was at fault in the creation of the instant 
debt.  Although he argues that he was not clearly advised of 
the consequences of failing to report SSA benefits, when he 
was awarded VA nonservice-connected pension benefits in May 
2001, he was informed that he needed to immediately report 
any [emphasis added] change in his income status and/or net 
worth increases, and that failure to do so could result in an 
overpayment that he would have to repay.  The record shows 
the veteran received unadjusted VA pension benefit payments 
while simultaneously receiving SSA benefit payments.  He does 
contend that he spoke with VA personnel on at least one 
occasion, ostensibly prior to his receipt of VA benefits, to 
report that he was receiving SSA benefits.  Other than his 
contention, however, the record is devoid of any evidence 
indicating that any such conversation(s) occurred.  The 
evidence does not show that VA was in any way at fault in the 
creation of the debt.  The Board notes, however, that balance 
of fault is but one of the factors for consideration in 
determining entitlement to waiver.

The Board also finds that the evidence of record does not 
support the veteran's contention that payment of the 
remaining $9,363 debt would cause undue financial hardship.  
As noted above, in the most recent financial information 
available, the veteran provided information which reflects 
that his average monthly expenses are $730.  After deducting 
the monthly expenses from his monthly income of $1681, the 
veteran was left with $951 of discretionary income.  The 
veteran himself noted in the October 2002 VA Form 5655 that 
he could pay $25 toward his debt on a monthly basis.  
Consequently, the Board finds that payment of the VA debt in 
reasonable monthly installments would not deprive the veteran 
of basic necessities.  See 38 C.F.R. § 1.917.  He was twice 
afforded additional opportunity to submit supporting 
documentation of financial hardship, and did not respond on 
either occasion.   Hardship is not shown.  Notably, once the 
necessary living expenses have been met, the debtor will be 
expected to accord a government debt the same regard given 
any other debt.  See Stone v. Derwinski, 2 Vet. App. 56 
(1992).

The Board also concludes that failure by the veteran to make 
restitution would result in unjust enrichment.  As is evident 
from the evidence discussed above, the veteran received, and 
benefited from, VA payments to which he had no legal 
entitlement.  

The also finds that the evidence does not suggest that 
recovering the pension overpayment would defeat the purpose 
of the laws and regulations providing for nonservice-
connected pension benefits.  Pension benefits are awarded to 
provide the veteran and his family with sufficient income to 
meet the basic necessities of life, and the record now shows 
that the veteran's income exceeds his monthly expenses for 
the basic necessities.  Finally, the evidence doe not show 
that reliance on the overpaid benefits resulted in the 
veteran's relinquishment of a valuable right or the 
incurrence of a legal obligation.    

In summary, the Board concludes that recovery of the 
veteran's pension overpayment would not violate any of the 
standards of equity and good conscience, and that waiver of 
recovery of the overpayment is not warranted.  







ORDER

Entitlement to a waiver of recovery of an overpayment of VA 
nonservice-connected pension benefits in the amount of $9,363 
is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


